DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (WO 2015186156 A1, hereinafter Hibi) in view of Kitagawa (KR 20110011311 A) in view of Hong (KR 20180082870 A) in view of Vos (US 5666876 A) and in view of Platteschorre (EP 0317349 A2).                      
Regarding claim 1, Hibi discloses a cooking device for food (Abstract, line 1, “…multistage steam-cooking device (200)…”), comprising: 
a base (Page 3, Para. 2, line 2, “…support base 100.”), having an inlet end (Page 5, Para. 3, lines 1-2, “The second conveyor 42 is wound around the fourth sprocket 64, guided by the third guide 73 and moved in the reverse direction…”, where the entrance from the first conveyor to the second conveyor can be considered an inlet) and an outlet end (Page 3, Para. 2 from end, lines 1-2, “The noodle discharging unit 3 is an elongated and straight tunnel-type passage, and is connected to the lower part 22 on the outlet side of the steam storage body 2.”), and an accommodating space formed between the inlet end and the outlet end (Modified Fig. 1, where the space is shown), 
a transmission direction defined between the inlet end and the outlet end, wherein a direction from the inlet end to the outlet end is defined as a first transmission direction (Modified Fig. 1, purple arrow), and a direction from the outlet end to the inlet end is defined as a second transmission direction (Modified Fig. 1, red arrow), and
a multi-stage cooking unit (Page 2, Para. 3 from end, line 1, “…the multi-stage steaming apparatus 200…”), divided into an upper layer and a lower layer (Modified Fig. 1, where the upper and lower layers are shown).

    PNG
    media_image1.png
    437
    899
    media_image1.png
    Greyscale

Modified Figure 1, Hibi
Hibi does not disclose:
a power unit, connected to the base, the power unit having a first driving member and a second driving member, 
the first driving member and the second driving member each having a plurality of rotation shafts, a plurality of sprockets, and a plurality of chains, the rotation shafts rotatably connected to the base and located in the accommodating space, the sprockets connected to the rotation shafts respectively, and the chains mounted around the sprockets, 
a first vertical height existing between one of the rotation shafts that is near the inlet end and a bottom portion of the base, a second vertical height existing between another rotation shaft that is near the outlet end and the bottom portion of the base, wherein the first vertical height is less than the second vertical height; and  
the multi-stage cooking unit having a plurality of stoppers and at least one guideway, the stoppers pivotally connected to the second driving members of the power unit, the stoppers of the upper layer driven by the second driving member to move towards the second transmission direction, the stoppers of the lower layer driven by the second driving member to move towards the first transmission direction, and the at least one guideway connected to the base, wherein the stoppers pivotally move to form a carrying spacing or a blanking spacing, and near the outlet end the stoppers pivotally move to output the cooked food.
However, Kitagawa discloses, in the similar field of conveyor belt systems, a power unit that is connected to the bottom of the apparatus (Page 3, last Para., lines 1-2, “…one side of the outer lower side of the heating chamber 10, the motor (M) is provided…”) that powers a chain system (Fig. 1, where 26, 27, and 29 comprise a loop). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second chain assemblies of Hibi (Fig. 1, where the sprockets 64, 65, and 63 form a system and sprockets 62, 61, 69, 66, 67, 68 form a system, where since sprockets rotates and provides movement there would inherently need to be a driving device to cause the rotation) to include a power source to drive them as taught by Kitagawa.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having movement capabilities for the sprockets in Hibi so that proper speeds could be attained for cooking food, as stated by Kitagawa, Page 4, Para. 2, liens 3-4, “Appropriate rates referred to herein means the proper speed to ensure enough time for the delicious rice and the like.”.
	Further, Hong discloses, in the similar field of conveyor belts for carrying food, a conveyor system with rotation shafts (Fig. 3, where 21 are the rotation shafts), sprockets (Fig. 2, where 22 are the chains, and where 30 is the sprocket; where 10 is the frame and the conveyor system would be connected to the frame), chains (Modified Fig. 1.1, the chain conveyor system is shown), where the sprocket is connected to the shaft and the chain is mounted around the sprocket (Modified Fig. 1.1, where the chain 22 is around the sprocket 30), and side walls that contain a guideway (Fig. 1, side walls 10 show a guideway located on the side of the conveyor belt, where the side walls are connected to the base structure that supports the conveyor belt). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conveyor belt in modified Hibi with the features as taught by Hong. 
Regarding the use of rollers with sprockets and chains, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Both Hibi and Hong discloses conveyor belt systems for moving food items to be cooked within their steam apparatuses, however the difference between their designs are the use of a belt and the use of rollers. In systems involving sprockets and chains to provide movement, there are a finite amount of options to choose regarding the design of the conveyor system. Regardless of the design choice, the end-result of moving food items would still be achieved and Hong provides an example of rollers so that reasonable chances for success would be possible when combined with Hibi.
In addition, the guideways provide the advantage of having a feed frame to protect food items from falling off of the conveyor system and to provide support, as stated by Hong, Page 3, Para. 3, line 2, “…conveyance frame to support the end of the edible column conveyance unit…”.

    PNG
    media_image2.png
    638
    938
    media_image2.png
    Greyscale

Modified Figure 1.1, Hong
Further, Vos discloses, in the similar field of conveyor belt systems for carrying food, a conveyor belt where there is a first vertical height of the rotational shaft near the inlet (Modified Fig. 4, where there is a first vertical height), where there is a second vertical height of the rotational shaft near the outlet (Modified Fig. 4, where there is a second vertical height), and where the first height is less than the second height (Modified Fig. 4, where the yellow arrows show the heights). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the height of the rotational shafts in modified Hibi to where the inlet height is less than the outlet height as taught by Vos.
Regarding the feature of a change in height between the inlet and outlet openings, it is the Examiner’s position that such a modification would be obvious to try. Being that there are limited options regarding the height difference between the inlet and outlet (either height is the same or inlet is higher or inlet is lower), Hibi shows a situation where the inlet opening is higher than the outlet opening. Vos then shows that another choice of the inlet being lower than the outlet is possible. Therefore, there would be reasonable chances for success in modifying the height of the inlet in Hibi.

    PNG
    media_image3.png
    504
    1110
    media_image3.png
    Greyscale

Modified Figure 4, Vos
Furthermore, Platteschorre discloses, in the similar field of conveyor belt systems for carrying food, a conveyor with stoppers (Modified Fig. 3, mold section 34; Page 5, Section 7, lines 14-16, “Roller follower 70 projects longitudinally past the end of bottom mould section 34…”), where the stoppers are connected to a chain assembly (Modified Fig. 3, where the mold is pivotally connected to the chain assembly), where the stoppers can move between carrying food items and not carrying food items (Modified Fig. 3, where the purple and red circles shows that the stopper can alternate between carrying and not carrying), and where the stoppers can output food items (Page 8, Section 13, lines 21-24, “…in order to release the vacuum within mould cavities 36, thus permitting the cooked egg product to drop freely out of mould 12 as bottom mould section 34 is pivoted downwardly.”, where this downward rotating feature would be placed in the outlet of Hibi). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conveyor belt assembly in modified Hibi to include the features as taught by Platteschorre, where the feature of releasing food items would logically be placed near the outlet of Hibi’s steam chamber 2.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a conveyor belt system that can support different food items to be cooked, which in Platteschorre’s case are egg items, as stated by Platteschorre, Page 2, Section 1, lines 44-45, “Apparatus has also been developed for moulding and cooking egg white in cup shapes…”.
	Regarding claim 2, modified Hibi teaches the apparatus according to claim 1, as set forth above, discloses wherein the base comprises two opposite side portions and a bottom portion (Inherently disclosed in Hibi, Page 5, Para. 3 from end, line 4, “…vapor chamber main-body part 2…”, where the chamber is rectangular and would inherently include sides, Fig. 1 is without sides as it is showing the interior components, and distance between sides would inherently exist in order to house the belt system), a distance exists between the two side portions, and the bottom portion is located 14between the two side portions, the two side portions together with the bottom portion enclose the accommodating space (Inherently disclosed in Hibi, Page 5, Para. 3 from end, line 4, “…vapor chamber main-body part 2…”, where being that it is a chamber, the sides, bottom, and top would create an enclosure).
	Regarding claim 3, modified Hibi teaches the apparatus according to claim 2, as set forth above.
Modified Hibi does not disclose:
wherein the rotation shafts are connected to the two side portions of the base.
However, Hong discloses the rotation shafts being connected to chain belts which are connected to the side portions of the base structure (Fig. 1, where 10 is the feed frame and is connected to the rotation shafts). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotation shafts in modified Hibi to include the connection feature as taught by Hong.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a feed frame to protect food items from falling off of the conveyor system and to provide support, as stated by Hong, Page 3, Para. 3, line 2, “…conveyance frame to support the end of the edible column conveyance unit…”.
	Regarding claim 4, modified Hibi teaches the apparatus according to claim 1, as set forth above.
Modified Hibi does not disclose:
wherein each of the stoppers comprises at least one fixing plate, a pivot joint rod, and at least one locating rod, the fixing plate is configured to fix the pivot joint rod and the locating rod, the pivot joint rod and the locating rod are parallel to each other at intervals, two opposite ends of the pivot joint rod is pivotally 10connected to the chains of the second driving member.
However, Platteschorre discloses the stopper having a fixing plate (Modified Fig. 3, where the fixing plate is shown), a pivot joint rod (Modified Fig. 3, where the pivot joint rod is shown), a locating rod, and the pivot and locating rod being parallel to each other (Modified Fig. 3, where the locating rod is shown, where the plate being a direction connection between the locating and pivot rod allows them to be parallel to each other).It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conveyor belt system in modified Hibi to include the specific mold/stopper features as taught by Platteschorre.
	One of ordinary skill in the art would have been motivated to make this modification in order to Gain the advantage of a mold structure that can be opened and closed, as stated by Platteschorre, Page 2, Section 2, lines 30-31, “…a selectively openable and closable mould having at least one substantially egg-shaped mould cavity…”.
Furthermore, Hong discloses where rods can be extended to where the opposite ends are connected to chains (Fig. 1, where rod 21 is connected to the chains 22 on both ends). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pivot rod from modified Hibi to include the extension as taught by Hong. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the pivot rod to be moved together with the chain and allow the pivot rod to have more support, as stated by Hong, Page 4, Para. 2-3, “…support rods of the chain are coupled so as to be inserted and seated inside the support rod end portion…support rod and the chain are moved together…”.
	Regarding claim 5, modified Hibi teaches the apparatus according to claim 4, as set forth above, discloses wherein each of the pivot joint rods has a central axis, an extension direction of the central axis is perpendicular to the transmission direction (Inherently disclosed in teaching from Platteschorre, Fig. 2, where the stoppers or top portions of the mold include a pivot rod, 38, that extends into the diagram and is perpendicular to the movement of the belt).
	Regarding claim 6, modified Hibi teaches the apparatus according to claim 1, as set forth above, discloses further comprising a 15pre-processing unit having a plurality of rollers and at least one track, wherein the rollers are pivotally connected to the driving members of the power unit (Inherently disclosed in Hibi, Modified Fig. 1, track 41a; Page 5, Para. 7, lines 2-3, “…the steam pipe 5 is used for steaming the noodle strings conveyed to the first region 41a (first stage).”, where the first stage consists of steaming and as the noodles move downward, they are cooked), the at least one track is connected to the base and is located in the accommodating space (Inherently disclosed in teaching from Hong, Fig. 1, where 21 are the rollers which are connected to the driving member through the chain 22 and sprocket 30, and where the track is connected to a base).
	Modified Hibi does not disclose:
a locating spacing exists between adjacent rollers.
However, Hong discloses spacing between adjacent rollers (Page 3, Para. 8, line 1, “The roller link unit includes a pair of rollers spaced apart at a predetermined interval…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rollers in modified Hibi to have the spacing as taught by Hong.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing food items to be separated from each other to prevent collisions and damage, as stated by Hong, Abstract, lines 2-4 from end, “…the edible egg transfer conveyor of the present invention prevents edible eggs from sitting on the conveyor; prevents a plurality of edible eggs from colliding with one another and causing damage…”.
	Regarding claim 7, modified Hibi teaches the apparatus according to claim 6, as set forth above, discloses wherein two opposite ends of the rollers is pivotally connected to the chains of the first driving member (Inherently disclosed in teaching from Hong, Fig. 3, where the rollers 21 are connected to two chains on opposite ends, where the chains are on a sprocket that is connected to a driving member in order to provide movement to the entire conveyor system).
	Regarding claim 8, modified Hibi teaches the apparatus according to claim 6, as set forth above, discloses wherein each of the rollers has a central axis, an extension direction of the central axis is 25perpendicular to the transmission direction (Inherently disclosed in teaching from Hong, Fig. 1, where the transmission direction is along the chains, where the rollers 21 have an extension from the middle towards the chains).
	Regarding claim 9, modified Hibi teaches the apparatus according to claim 2, as set forth above.
Modified Hibi does not disclose:
wherein the at least one guideway is jointed with the side portion of the base.
However, Hong discloses a guideway that juts from the side portion of the base and would be attached via a weld joint (Modified Fig. 1.1, where the guideway is shown jutted inward, where such a jut can be created with a weld joint). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side walls in modified Hibi to incorporate the design feature as taught by Hong.
Regarding the specific structure of the side wall and guideway, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Hibi shows an enclosed steam chamber 2 with a belt system that holds food items. Since the steam chamber is stated to be closed, there would inherently be side walls and those walls would prevent food items from falling from the belt system. Hong discloses a similar feature of side walls 10 to prevent food items from falling off the conveyor belt, except that the structure is jointed to jut into the conveyor trail. In terms of side wall structure, there are a finite amount of options and there would be reasonable levels for success in using the structure from Hong as Hong shows it to be possible. Further, the end-result of the side walls restricting food items would still be achieved.   
	Regarding claim 10, modified Hibi teaches the apparatus according to claim 1, as set forth above.
Modified Hibi does not disclose:
wherein in the second driving member of the power unit, one of the rotation shafts that is near the 15inlet end is provided with a driving wheel.  
However, Platteschorre discloses a driving wheel on the rotation shaft near the inlet (Page 7, Section 11, lines 48-50, “Cams 174, 194 and 214 are configured so that as mould 12 enters mould filling station 14, mould opening lever 210 is shifted…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission system from modified Hibi to include the driving wheel or cam as taught by Platteschorre.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a drive wheel capable of creating a chain reaction that causes the stopper to open, as stated by Platteschorre, Page 7, Section 11, lines 48-51, “Cams 174, 194 and 214…causing kicker level 218 to kick open upper mould section 30.”.
	Regarding claim 11, modified Hibi teaches the apparatus according to claim 1, as set forth above, discloses wherein the outlet end of the base is provided with a horizontal prism, the horizontal prism is jointed with a plurality of guiding plates (Inherently disclosed in Hibi, Fig. 1, outlet 22 is inherently rectangular in shape with side walls that act as guides).
	Regarding claim 12, modified Hibi teaches the apparatus according to claim 1, as set forth above, discloses wherein the inlet end of the base is provided with a feeding plate (Inherently disclosed in Hibi, Page 4, Para. 4, lines 3-4, “…a first guide 71 is positioned at the inlet end of the noodle introduction unit 1 to guide the first conveyor 41…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahavir et al. (WO 2016030906 A1, hereinafter Mahavir) discloses a power source for a cooking apparatus, however, it does not specify where it is located. Zhao (CN 108670018 A) discloses a roller, chain, and sprocket assembly, however the assembly does not include multiple levels. Sakurazawa (CN 1437446 A) discloses a similar pivot stopper assembly, except that instead of solely comprising rods, the stopper assembly is a basket with rods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/07/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761